Citation Nr: 9929385	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-18 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty in the Marine Corps from 
April 18, 1972 to May 22, 1972, when he was discharged for 
unsuitability.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee which denied the 
appellant's claims for service connection for an eye disorder 
and a psychiatric disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal as to the instant 
issues has been obtained by the RO to the extent required.

2.  No eye disorder other than refractive error has been 
demonstrated.  The evidence does not establish that the 
appellant currently has any disability of the eyes that is 
related to service; the appellant has submitted no evidence 
showing any continuing or existing eye pathology, other than 
refractive error, that is related to service, nor has he 
submitted any evidence showing current treatment for any eye 
disorder.

3.  Any ongoing visual impairment is due to a correctable 
refractive error, which is of a developmental, rather than of 
an acquired, nature and is not a disability for compensation 
purposes.

4.  The evidence does not establish that the appellant 
currently has any psychiatric that is related to service.  
The appellant's isolated in-service unresolved grief reaction 
not been shown to have been other than acute and transitory.  
The appellant has submitted no evidence showing any 
continuing or existing psychiatric pathology that is related 
to service, nor has he submitted any evidence showing a 
current diagnosis or treatment for any psychiatric disorder.

5.  The appellant also has not submitted medical evidence of 
any nexus between any alleged current psychiatric disorder 
and any disease or injury incurred during service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for an eye disorder, 
including refractive error; therefore, there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991); 
38 C.F.R. §  3.303 (1999).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a psychiatric 
disorder; therefore, there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991); 38 C.F.R. §  
3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  For a claim to be well-grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The three elements of a "well-grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well-grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

The appellant contends that he incurred an eye disorder, to 
include refractive error, as well a psychiatric disorder, 
during his five weeks of active service.  He stated in his 
October 1998 VA Form 9 that he was grieving his mother's 
death when he reported for basic training and then the drill 
instructors started their verbal and mental abuse.  He 
further stated that he was still having the same problems now 
that he had then and that he did not believe that they were 
congenital or developmental defects.

Review of the medical service medical records reveals that 
the appellant underwent vision testing as part of his 
entrance examination on April 11, 1972.  At that time his 
uncorrected right distant vision was 20/100; the left eye was 
the same.  Corrected vision was 20/25 in the right and 20/30 
in the left eye.  On April 27, 1972, the appellant again 
underwent vision testing in the optometry clinic.  At that 
time, his uncorrected right distant vision was 20/100; the 
left eye was the same.  He was noted to not currently have 
glasses and corrective lenses were prescribed for him.  

On May 2, 1972, there is a notation that the appellant was 
not suffering from a psychiatric illness, and he was referred 
for review of his character and behavior disorder 
characterized as unresolved grief reaction.  The next day, he 
was referred to a Psychiatric Board for discharge for 
unsuitability due to a character and behavior disorder.  

The appellant submitted his claim for benefits on a VA Form 
21-526 in June 1997.  He did not indicate any treatment 
between May 1972 and the date of application for either an 
eye disorder or a psychiatric disorder.  He has never 
indicated to the RO that there are any records demonstrating 
any post-service medical treatment for either an eye disorder 
or a psychiatric disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The evidence 
in this case shows no evidence of any eye disability or any 
psychiatric disability and denial of the claims is warranted 
on the basis that the claims are not well-grounded as there 
is no current disability.

The medical evidence of record indicates that the appellant 
received an in-service prescription for corrective lenses and 
that he was found to be suffering from no psychiatric 
illness, only an unresolved grief reaction.  No abnormality 
or pathology as a result of service has been medically 
demonstrated to be currently present.  The appellant has not 
provided any medical evidence to establish that he suffers 
from any eye disorder or any psychiatric disorder and none of 
the appellant's statements are competent evidence as to 
medical diagnosis or causation.  Moray v. Brown, 5 Vet. App. 
463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As previously noted, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  However, "[a] claim for a disability cannot be 
well-grounded unless there is a medical opinion that links 
the current disability to the appellant's term of service.  
In the usual case this nexus would consist of a medical 
diagnosis of a current disability that 'looks backward' to an 
in-service disease or injury and links the two."  Martin v. 
Gober, 10 Vet. App. 394 (1997); Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).

In this regard, the appellant contends that he currently has 
an eye disorder and a psychiatric disorder which were caused 
by his active service.  Where the determinative issue 
involves causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and his opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, his lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the absence of cognizable evidence renders a 
veteran's claim not well-grounded.  Furthermore, the 
appellant's assertions of an eye disorder (other than 
refractive error) and a psychiatric disorder due to service 
are contradicted by the service medical records and are not 
supported by any other objective evidence.  

Therefore, the appellant has not submitted competent medical 
evidence showing that he currently has any eye disorder 
(other than refractive error) or any psychiatric disorder 
that can be linked to any incident of service.  His claims 
for these conditions are accordingly not well-grounded and 
consequently must be denied.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).

Furthermore, service connection is not generally established 
for refractive error of the eye as it also is not a disease 
or injury within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c).  On 
in-service examination in 1972, the appellant's uncorrected 
bilateral distant vision was 20/100.  The service medical 
records indicate that corrective lenses had been prescribed 
for the appellant.  Thus, refractive error resulted in the 
appellant's need for visual correction through the use of 
eyeglasses during service, but since the defective vision 
present during and after service is attributable to 
refractive error, any current defective vision does not 
amount to a disability for which compensation benefits may be 
paid.  38 C.F.R. § 3.303(c).  See McNeely v. Principi, 3 Vet. 
App. 357, 364 (1992)  Nothing in the current record 
attributes refractive error to acquired pathology such as 
trauma.

Thus, with respect to the claim of entitlement to service 
connection for an eye disorder characterized as refractive 
error, the Board does not need to reach the question of 
whether or not that portion of the eye claim is well-grounded 
because the law concerning awards of service connection for 
refractive error is dispositive.  In this regard, 38 C.F.R. 
§ 3.303(c) provides that refractive error, astigmatism and 
colorblindness are not diseases or injuries within the 
meaning of applicable legislation governing the awards of 
compensation benefits.  As such, regardless of the character 
or quality of any evidence which the appellant could submit, 
refractive error cannot be recognized as chronic acquired eye 
disorders or disabilities under the law for VA compensation 
purposes.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Thus under Sabonis, any claim for service connection for 
refractive error would fail for the absence of legal merit or 
lack of entitlement under the law.  Accordingly, service 
connection for an eye disorder characterized as refractive 
error is denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303(c).

In summary, the Board finds that the appellant does not meet 
all elements of a well-grounded claim for his claims of 
entitlement to service connection for an eye disorder (other 
than refractive error) and a psychiatric disorder, 
specifically the elements requiring the existence of a 
current disability and competent evidence of a nexus between 
a current disability and service.  Therefore, these claims 
must be denied.

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Board notes that the 
RO notified the appellant in the November 1997 rating 
decision that that the service medical records were negative 
for any evidence of evidence of any aggravation by service of 
his pre-existing grief reaction and refractive error.  The 
Board views that information, and the information contained 
in the July 1998 Statement of the Case and in this decision, 
as informing the appellant of the type of evidence needed 
thus satisfying Robinette v. Brown, 8 Vet. App. 69 (1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make his claims well-grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any eye disorder or 
any psychiatric disorder related to service, and since he has 
failed to present competent medical evidence that his claims 
are plausible, that is, he has failed to present medical 
evidence that demonstrates and links any current eye disorder 
or psychiatric disorder to service, the claims for service 
connection for an eye disorder and a psychiatric disorder 
must be denied as not well-grounded.  Dean v. Brown, 8 Vet. 
App. 449 (1995).


ORDER

Well-grounded claims for entitlement to service connection 
for an eye disorder, including for defective vision due to 
refractive error, and a psychiatric disorder not having been 
submitted, the claims are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

